Name: Decision No 8/74 of the EEC-FINLAND Joint Committee supplementing and amending Protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-08-13

 Avis juridique important|21974D0813(13)Decision No 8/74 of the EEC-FINLAND Joint Committee supplementing and amending Protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation Official Journal L 224 , 13/08/1974 P. 0032REGULATION (EEC) No 2132/74 OF THE COUNCIL of 6 August 1974 on the application of Decision No 8/74 of the EEC-Finland Joint Committee supplementing and amending Protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation and Decision No 9/74 of the EEC-Finland Joint Committee establishing a simplified procedure for the issue of EUR.1 movement certificates THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the proposal from the Commission; Whereas an Agreement (1) between the European Economic Community and the Republic of Finland was signed on 5 October 1973 and entered into force on 1 January 1974; Whereas pursuant to Articles 16 and 28 of Protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation, which is an integral part of that Agreement, the Joint Committee adopted Decision No 8/74 supplementing and amending the said Protocol and Decision No 9/74 establishing a simplified procedure for the issue of EUR.1 movement certificates. Whereas it is necessary to apply these Decisions in the Community, HAS ADOPTED THIS REGULATION: Article 1 For the purpose of implementing the Agreement between the European Economic Community and the Republic of Finland, Decisions Nos 8/74 and 9/74 of the Joint Committee, annexed to this Regulation, shall apply in the Community. Article 2 This Regulation shall enter into force on 1 September 1974. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1974. For the Council The President B. DESTREMAU (1)OJ No L 328, 28.11.1973, p. 2. ANNEX DECISION No 8/74 OF THE JOINT COMMITTEE supplementing and amending Protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Finland signed on 5 October 1973 in Brussels; Having regard to Protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation, and in particular Article 28 thereof; Whereas Decision No 3/74 of the Joint Committee supplemented and amended certain provisions of Protocol No 3, and in particular Article 8 thereof; Whereas it is necessary to lay down the procedure for the issue of the movement certificate when it refers to accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle; HAS DECIDED AS FOLLOWS: Sole Article 1.The following new paragraph shall be added to Article 8 of Protocol No 3: "4. Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle which are part of the normal equipment and included in the price thereof or are not separately invoiced are regarded as one with the piece of equipment, machine, apparatus or vehicle in question." 2.The former paragraph 4 of Article 8 of Protocol No 3 shall be re-numbered paragraph 5. 3.In the sixth line of the first paragraph of Article 16 of Protocol No 3, the reference "Article 8 (4)" is replaced by the reference "Article 8 (5)". 4.In the first and second lines of Note 9 referring to Articles 16 and 22 of Annex I to Protocol No 3, the reference "Article 8 (2) or (4)" is replaced by the reference "Article 8 (2) or (5)". Done at Brussels, 19 June 1974. For the Joint Committee The President P. TALVITIE The Secretaries S. SUNDBACK J. von GRUMME DECISION No 9/74 OF THE JOINT COMMITTEE establishing a simplified procedure for the issue of EUR.1 movement certificates THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Finland, signed in Brussels on 5 October 1973; Having regard to Protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation, and in particular Articles 16 and 28 thereof; Whereas the formalities relating to the issue of EUR.1 movement certificates may be considerably eased in the cases of exporters making frequent shipments ; whereas the conditions and detailed rules for easing the formalities must be laid down, HAS DECIDED AS FOLLOWS: Article 1 By way of derogation from Article 8 (1), (2) and (5), and Articles 9 and 10 of Protocol No 3, a simplified procedure for the issue of EUR.1 movement certificates is hereby established in accordance with the following provisions. Article 2 The Customs authorities in the exporting State may authorize any exporter, hereinafter referred to as "approved exporter", who satisfies the conditions set out in Article 3 and who intends to carry out transactions for which EUR.1 movement certificates may be issued not to submit to the Customs office in the exporting State at the time of export either the goods or the application for an EUR.1 movement certificate relating to those goods, for the purpose of obtaining an EUR.1 movement certificate under the conditions laid down in Article 8 of Protocol No 3. Article 3 1. The authorization referred to in Article 2 shall be granted only to exporters making frequent shipments and who offer, to the satisfaction of the Customs authorities, all guarantees necessary to verify the originating status of the products. 2. The Customs authorities shall refuse such authorization to exporters who do not offer all the guarantees which they consider necessary. 3. The Customs authorities may withdraw the authorization at any time. They must do so where the approved exporter no longer satisfies the conditions or no longer offers the guarantees referred to in the preceding paragraphs. Article 4 1. The authorization shall stipulate, at the choice of the Customs authorities, that box No 11, "Customs Endorsement", of the EUR.1 movement certificate must (a) either be endorsed beforehand with the stamp of the competent Customs office of the exporting State and the handwritten or non-handwritten signature of an official of that office, or (b) be endorsed by the approved exporter with a special stamp which has been approved by the Customs authorities of the exporting State and corresponds to the specimen given in the Annex ; this stamp may be preprinted on the forms. 2. In the cases referred to in paragraph 1 (a), one of the following phrases shall be entered in box No 7, "Remarks", of the EUR.1 movement certificate : "Simplified procedure", "Forenklet procedure", "Vereinfachtes Verfahren", "ProcÃ ©dure simplifiÃ ©e", "Procedura semplificata", "Vereenvoudigde procedure", "FÃ ¶renklad procedur", "Yksinkertaistettu menettely". 3. Where the simplified procedure applies, the Customs authorities of the exporting State may prescribe the use of EUR.1 movement certificates bearing a distinctive sign by which they may be identified. Article 5 1. In the authorization the Customs authorities shall specify in particular: (a) the conditions under which the applications for EUR.1 movement certificates are made, (b) the conditions under which these applications and the EUR.1 movement certificates used as the basis for the issue of other EUR.1 movement certificates under the conditions laid down in Article 8 (2) of Protocol No 3 are kept for at least two years, (c) in the cases referred to in Article 4 (1) (b), the Customs authority competent to carry out the subsequent verification referred to in Article 18 of Decision No 4/74 of the Joint Committee. 2. The approved exporter may be required to inform the Customs authorities, in accordance with the rules which they lay down, of goods to be dispatched by him, so that the competent Customs office may make any verification it thinks necessary before the departure of the goods. Article 6 Where, under the simplified procedure, Article 19 of Decision No 4/74 of the Joint Committee is applied, the expressions laid down in that Article shall be authenticated, as appropriate, either by the stamp used by the competent Customs office of the exporting State, or by the special stamp referred to in Article 4 (1) (b), which may be preprinted on the form. Article 7 1. In the cases referred to in Article 4 (1), box No 11, "Customs Endorsement", of the EUR.1 movement certificate shall be completed if necessary by the approved exporter. 2. The approved exporter shall if necessary indicate in box No 13, "Request for Verification", of the EUR.1 movement certificate the name and address of the Customs authority competent to verify the certificate. Article 8 The Customs authorities in the exporting State may carry out any check on the approved exporter which they consider necessary. The approved exporter must allow this to be done. Article 9 The Customs authorities in the exporting State may declare certain categories of goods ineligible for the special treatment provided for in Article 1. Article 10 This Decision shall not prejudice application of the rules of the Community, the Member States and Finland on customs formalities and the use of customs documents. Article 11 This Decision shall apply mutatis mutandis where movement certificates of the types referred to in Article 9 (3) of Decision No 3/73 of the Joint Committee are used. Done at Brussels, 8 July 1974. For the Joint Committee The Chairman R. de KERGORLAY The Secretaries S. SUNDBACK J. von GRUMME ANNEX >PIC FILE= "T0005172">